Citation Nr: 1122483	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-34 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral hand and fingers disability, to include as secondary to a neck disability.

4.  Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1984.  He also served in the Navy Reserve from December 1984 to October 2005 and had various periods of verified active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied claims for service connection for arthritis of the lumbar spine, stenosis of the cervical spine, bilateral arthritis of the fingers and feet, and bilateral carpal tunnel syndrome.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The issues of entitlement to service connection for a right hip disability and whether new and material evidence has been presented to reopen a claim for service connection for a right knee disability were raised during the April 2011 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hand and fingers, wrist, and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lower back disability is the result of in-service injury.

2.  The Veteran's neck disability is the result of in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability are met.  38 U.S.C.A. §§ 1101, 1112(a), 11113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2010). 

2.  The criteria for service connection for a neck disability are met.  38 U.S.C.A. §§ 1101, 1112(a), 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for lower back and neck disabilities, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including a September 2007 letter from Robert L. Lycksell, M.D., reveal that the Veteran has been diagnosed as having degenerative arthritis of the neck and lower back.  Thus, current lower back and neck disabilities have been demonstrated.

Service treatment records indicate that in April 1981 the Veteran was treated for a neck injury due to a bicycle accident.  He was diagnosed as having a neck strain.  Also, during the April 2011 hearing he reported that during active duty service he was an electronics technician aboard an aircraft carrier and engaged in such duties as aircraft maintenance, "chalking airplanes", and recovering and launching airplanes.  During this time, he was exposed to severe vibrations from aircraft activity.  

The Veteran's DD 214s reflect that he served aboard the U.S.S. Eisenhower, that his military occupational specialty was an electronics analyst, and that he completed training in such things as avionics and flight deck firefighting.  He is competent to report his in-service duties and exposure to such hazards as severe vibrations.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is no evidence to contradict his reports and they are consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that his reports are also credible.  

Therefore, the Veteran's reported exposure to in-service vibrations while serving aboard an aircraft carrier is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The medical evidence indicates that the current low back and neck disabilities are, at least in part, related to the Veteran's active duty service.  In his September 2007 letter, Dr. Lycksell stated that he had treated the Veteran since 1985, at which time much of his degenerative arthritic pain began.  He opined that the lower back and neck disabilities were "unequivocally accentuated" by his military service.  This opinion was based on the fact that in addition to the time he spent flying in the Navy Reserve, he spent many hours on the flight deck and tarmac.

In a September 2007 letter, Michael C. James, M.D. opined that the Veteran's long history of osteoarthritis in multiple joints, including the back, was contributed to by his time on the flight deck while in the Navy.  He reasoned that the Veteran had a lengthy history on the flight deck of an aircraft carrier with multiple impacts.

The September 2007 opinions are accompanied by rationales which are consistent with the evidence of record and are based upon the Veteran's reported history. Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

There is no evidence against the Veteran's claims for service connection for lower back and neck disabilities.  As the weight of the evidence is in favor of a conclusion that the Veteran's current lower back and neck disabilities are, at least in part, related to active service and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for lower back and neck disabilities have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a neck disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The Veteran has reported on several occasions, including during the April 2011 hearing, that he experiences numbness in his arms and hands and that he has been diagnosed as having arthritis of the feet.  The most recent clinical evidence of diagnosed right hand, bilateral wrist, and right foot disabilities are a May 2002 private treatment record and a July 2005 electromyography report from Virginia Mason Medical Center which indicated diagnoses of flexion deformities of the 4th and 5th toes and degenerative arthritic changes at the first metatarsal phalangeal joint of the right foot, early degenerative arthritic changes at the interphalangeal joint and the metacarpal phalangeal joint of the right thumb, and bilateral carpal tunnel syndrome.  Thus, there is competent evidence of current bilateral hand, finger, wrist, and foot disabilities.

Service treatment records reveal that in April 1978 the Veteran was treated for a cat bite to the right hand which resulted in multiple puncture wounds, lacerations, and abrasions.  In February 1979 he was treated for a partial evulsion of the fingernail of the left middle finger and tearing of the surrounding tissues.  Furthermore, he experienced right thumb pain, tenderness, and decreased range of motion in August 1981 and was diagnosed as having soft tissue trauma and was treated for a resolving avulsion of the tip of the right index finger in July 1984.

The Veteran has also reported that while serving as an electronics technician he was exposed to cold temperatures on the flight deck, experienced hand cramping and other hand injuries while using small tools, and was exposed to severe vibrations to the body from aircraft activity.  He was also exposed to prolonged severe vibrations while piloting aircraft in the Navy Reserve.  His private physician diagnosed whole body vibratory syndrome.

In their September 2007 letters, Dr. Lycksell and Dr. James noted that the Veteran had a long history of osteoarthritis in multiple joints (Dr. Lycksell stated that much of the Veteran's arthritic pain began in 1985).  Dr. James opined that the Veteran's lengthy history on the flight deck of an aircraft carrier with multiple impacts significantly contributed to such arthritis.  The physicians did not; however, specifically comment on whether there was arthritis of the feet, hands, fingers, or wrists.

An August 2009 private treatment record includes an opinion that the Veteran's years of exposure to vibrations during his flight duties with the Navy Reserve was likely ("more likely than not") a cause of his chronic joint pain.  He was diagnosed as having degenerative joint disease "due to flight service."  No further explanation or reasoning was provided.

There is also evidence that the Veteran's bilateral hand, finger, and wrist disabilities may be related to his now service-connected neck disability.  A June 2005 examination report from Fourth Corner Neurosurgical Associates, Inc., P.S. reveals that the Veteran reported numbness in his hands and that he was diagnosed as having symptoms consistent with cervical radiculopathy.  Furthermore, a July 2005 examination report from Virginia Mason Medical Center includes an opinion that the Veteran may have had a low-grade C6 radiculopathy.

In sum, there is evidence of current bilateral hand and fingers, wrist, and foot disabilities, medical evidence that such disabilities may be related to service, and evidence that any current bilateral hand and fingers and bilateral wrist disabilities may be related to the now service-connected neck disability.  Examinations are needed to determine whether the Veteran has current bilateral hand and fingers, wrist, and foot disabilities and to obtain medical opinions as to the etiology of any such disabilities. 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In his September 2007 letter, Dr. Lychsell stated that he had treated the Veteran for his arthritic problems since 1985.  Also, evidence associated with the Veteran's claims file reflects that he has received treatment from Dr. James for his joint problems.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Any treatment records from Dr. Lycksell and Dr. James for joint problems are relevant to the claims for service connection for bilateral hand and fingers, wrist, and foot disabilities and it does not appear as if any attempts have been made to obtain any such records.  A remand is necessary to attempt to obtain these records.

Furthermore, the Veteran's periods of ACDUTRA and inactive duty training (INACDUTRA) need to be clarified as the evidence reflects that any current bilateral hand and fingers, wrist, and foot disabilities may be related to his duties in the Navy Reserve.  As the Veteran is entitled to service connection for injuries or diseases incurred or aggravated during ACDUTRA and injuries incurred or aggravated during INACDUTRA, his periods of ACDUTRA and INACDUTRA need to be verified.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's periods of ACDUTRA and INACDUTRA.

2.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records for bilateral hand and fingers, wrist, and foot disabilities from Dr. Lycksell and Dr. James.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and that he is ultimately responsible for providing the evidence.  All such notification must be documented in the claims file.

3.  After the Veteran's periods of ACDUTRA and INACUTRA have been verified and any additional treatment records have been obtained and associated with his claims folder, schedule him for a VA examination to determine the nature and etiology of any current bilateral hand and fingers disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current bilateral hand and fingers disability had its onset during or within a year following the Veteran's period of active duty from December 1975 to November 1984 or during or within a year following a period of verified ACDUTRA or INACDUTRA, was aggravated in active service, a verified period of ACDUTRA or INACDUTRA, is related to his in-service hand and finger injuries, cold weather exposure, in-service duties, or exposure to vibrations, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hand and fingers disability was either caused or aggravated (made worse) by his now service-connected neck disability.  The amount of any aggravation should be quantified, if possible.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his in-service duties, cold weather exposure, and exposure to severe vibrations, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  After the Veteran's periods of ACDUTRA and INACUTRA have been verified and any additional treatment records have been obtained and associated with his claims folder, schedule him for a VA examination to determine the etiology of any current bilateral wrist disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current bilateral wrist disability had its onset during or within a year following the Veteran's period of active duty from December 1975 to November 1984 or during or within a year following a period of verified ACDUTRA or INACDUTRA, was aggravated in active service, a verified period of ACDUTRA or INACDUTRA, is related to his in-service hand and finger injuries, cold weather exposure, in-service duties, or exposure to vibrations, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral wrist disability was either caused or aggravated (made worse) by his now service-connected neck disability.  The amount of any aggravation should be quantified, if possible.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his in-service duties, cold weather exposure, and exposure to severe vibrations, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  After the Veteran's periods of ACDUTRA and INACUTRA have been verified and any additional treatment records have been obtained and associated with his claims folder, schedule him for a VA examination to determine the nature and etiology of any current bilateral foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current bilateral foot disability had its onset during or within a year following the Veteran's period of active duty from December 1975 to November 1984 or during or within a year following a period of verified ACDUTRA or INACDUTRA, was aggravated in active service, a verified period of ACDUTRA or INACDUTRA, is related to his cold weather exposure, in-service duties, or exposure to vibrations, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability was either caused or aggravated (made worse) by his  service-connected left knee and left ankle disabilities.  The amount of any aggravation should be quantified, if possible.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his in-service duties, cold weather exposure, and exposure to severe vibrations, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


